     Snell & Wilmer
                   L.L.P.
            LAW OFFICES
3883 Howard Hug hes Parkway, Suite 1100
       Las Veg as, Nev ada 89169
             702.784.5200




                                          Shannon Pierce
                                          Attorneys for Defendant
                                                                    Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 1 of 21
Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 2 of 21
     Snell & Wilmer
                   L.L.P.
            LAW OFFICES
3883 Howard Hug hes Parkway, Suite 1100
       Las Veg as, Nev ada 89169
             702.784.5200
                                          Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 3 of 21
                             Snell & Wilmer
                                           L.L.P.
                                    LAW OFFICES
                        3883 Howard Hug hes Parkway, Suite 1100
                               Las Veg as, Nev ada 89169
                                     702.784.5200




                                                                   See
                                                                         See




See infra
                                                                               See




                                                             See




                  See
                              See
                                                                                     Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 4 of 21




            See
                             Snell & Wilmer
                                           L.L.P.
                                    LAW OFFICES
                        3883 Howard Hug hes Parkway, Suite 1100
                               Las Veg as, Nev ada 89169
                                     702.784.5200




See
                             See
                                                                                   See, e.g.,




                  Id.




      See
            Id.
                                                                  See
                                                                                                Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 5 of 21




                                                                        see also
                 Snell & Wilmer
                               L.L.P.
                        LAW OFFICES
            3883 Howard Hug hes Parkway, Suite 1100
                   Las Veg as, Nev ada 89169
                         702.784.5200




Id.
      See
                                                            Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 6 of 21




                                                      See
     Snell & Wilmer
                   L.L.P.
            LAW OFFICES
3883 Howard Hug hes Parkway, Suite 1100
       Las Veg as, Nev ada 89169
             702.784.5200
                                                Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 7 of 21



                                          See
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 8 of 21




                                                                      LHF Productions, Inc. v. Kabala

                                                                                    see also John v. Douglas Cty. Sch. Dist.

                                                                          superseded by amendment to                      on other issue



                                                                                                              John                     see also Delucchi v.

                                                       Songer
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200
                                L.L.P.




                                                       Stubbs v. Strickland




                                                                                                                     Shapiro v. Welt




                                                                         Delucchi



                                                                                       Shapiro
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 9 of 21




                                                                                                                                       Delucchi




                                                                                                                                       Patin v. Ton Vinh

                                                       Lee




                                                                              Planned Parenthood Fedn. of Am., Inc. v. Ctr. for Med. Progress

                                                                                amended                                 and cert. denied sub nom. Ctr.
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer




                                                       for Med. Progress v. Planned Parenthood Fedn. of Am.
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200
                                L.L.P.




                                                                                                                               Graham-Sult v. Clainos



                                                                                                                                                   Piping

                                                       Rock Partners, Inc. v. David Lerner Associates, Inc.

                                                       aff'd



                                                                                                                                                  Planned

                                                       Parenthood Fedn. of Am., Inc.




                                                                                                          Bell Atl. Corp. v. Twombly




                                                                                         Twombly
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 10 of 21




                                                                    Id.



                                                                                                                             Ashcroft v. Iqbal

                                                                                  Twombly



                                                                                                         Id.

                                                                                                         Id.



                                                                                Hal Roach Studios, Inc. v. Richard Feiner & Co.



                                                                          Id.
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200
                                L.L.P.




                                                                                              E.g., Branch v. Tunnell

                                                        overruled on other grounds by Galbraith v. Cty. of Santa Clara



                                                        Mack v. S. Bay Beer Distrib.




                                                                                                                                                   See

                                                        Goldentree Master Fund, Ltd. v. EB Holdings II, Inc.

                                                                                                                Park v. Board of Trustees of Cal. State

                                                        Univ.
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 11 of 21




                                                                                                                            See, e.g.,

                                                                                          see also
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200




                                                                     See,      Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund
                                L.L.P.




                                                        See



                                                                            See Allstate Ins. Co. v. Belsky




                                                                                                                         infra.
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 12 of 21




                                                                                                          Planned Parenthood Fedn. of Am., Inc.
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer




                                                                                                     Bell Atl. Corp. v. Twombly
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200
                                L.L.P.




                                                                                 See Ashcroft v. Iqbal                                 Twombly




                                                                                     LHF Productions, Inc. v. Kabala

                                                                                                   quoting John v. Douglas County Sch. Dist.
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 13 of 21




                                                                                                                              Greenberg Traurig v.

                                                        Frias Holding Co.



                                                                               Brekka v. Smith

                                                                                  Crockett & Myers, Ltd. v. Napier, Fitzgerald & Kirby




                                                                                  Greenberg Traurig
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer




                                                                                                                     Fink v. Oshins
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200
                                L.L.P.




                                                                                Greenberg Traurig



                                                                   Fink                                 .




                                                                                                                             See, e.g.,     supra.




                                                               See generally
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 14 of 21




                                                               Dillard Dep’t Stores, Inc. v. Beckwith



                                                                                                        Maduike v. Agency Rent–A–Car




                                                               Chehade Refai v. Lazaro
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200
                                L.L.P.




                                                                  Maduike,
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 15 of 21




                                                                                                                                        see

                                                                                                                   see
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer
                    Las Veg as, Nev ada 89169
                         LAW OFFICES




                                                                                          Compare
                          702.784.5200
                                L.L.P.




                                                                                                                     Pegasus v. Reno Newspapers, Inc.

                                                                                  citing Posadas v. City of Reno



                                                        See Flowers v. Carville

                                                                                  see also Ferm v. McCarty

                                                                                   report and recommendation adopted




                                                                                                                                                See



                                                                                                                                     See Harris v. Sutton
                                                        Motor Sales & RV Consignments Corp.


                                                                                                      Irving v. J. L. Marsh, Inc.
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 16 of 21




                                                                Tsao v. Desert Palace, Inc.                                    quoting Pope v. Motel

                                                        6




                                                                                          Branda v. Sanford
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200
                                L.L.P.




                                                                                                Greenberg Traurig v. Frias Holding Co.




                                                                                        See Bradshaw v. Swagerty



                                                                                      Irving v. J. L. Marsh, Inc.
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 17 of 21




                                                                                                     outside the course of judicial proceedings




                                                             See
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200
                                L.L.P.




                                                                                                           See Schaefer v. Diamond Resorts Intern.

                                                        Mktg., Inc.




                                                                      Id. see also Blanck v. Hager
                                                       Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 18 of 21




                                                                                                                                                   See




                                                                                                                                        Nevada Credit

                                                        Rating Bureau, Inc., v. Williams,                                      Dutt v. Kremp,

                                                                                               Laxalt v. McClatchy,

                                                        Bricklayers & Allied Craftsmen, Local Union No. 3 v. Masonry and Tile Contractors Ass’n of

                                                        Southern Nevada,

                                                                                                                       Ging v. Showtime Entertainment,

                                                        Inc.,
             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer




                                                                                                                                             Rashidi V.
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200




                                                        Albright,
                                L.L.P.




                                                                     See Laxalt v. McClatchy




                                                                                                                         Kovacs v. Acosta,



                                                                         Posadas v. City of Reno

                                                        Laxalt v. McClatchy,



                                                                                                         prima facie
     Snell & Wilmer
                   L.L.P.
            LAW OFFICES
3883 Howard Hug hes Parkway, Suite 1100
       Las Veg as, Nev ada 89169
             702.784.5200




                                          LaMantia v. Redisi
                                          see
                                                               criminal
                                                                          Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 19 of 21
Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 20 of 21
Case 2:19-cv-00856-GMN-DJA Document 11 Filed 05/28/19 Page 21 of 21
